Case: 13-14149   Date Filed: 05/08/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14149
                        Non-Argument Calendar
                      ________________________

                       Agency No. A012-438-307



MANUEL FRANCISCO SAMPEDRO-BLANCO,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                              (May 8, 2014)



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 13-14149     Date Filed: 05/08/2014   Page: 2 of 5


PER CURIAM:



      Manuel Francisco Sampedro-Blanco appeals from the Board of Immigration

Appeals’s (“BIA”) denial of his motion to reconsider its order dismissing his

appeal from the Immigration Judge’s (“IJ”) denial of an application for a waiver of

grounds of inadmissibility under former INA § 212(c), 8 U.S.C. § 1182(c).

Sampedro-Blanco, a Cuban citizen, was removable under INA § 237(a)(2)(B)(i),

8 U.S.C. § 1227(a)(2)(B)(i), because he -- after his admission into the United

States as a lawful permanent resident -- was convicted of conspiracy to import

more than one kilogram of cocaine. On appeal, Sampedro-Blanco argues that the

IJ and BIA improperly considered facts outside of his record of conviction to

assess the nature of his criminal conduct and that, in denying his application,

unfairly relied on his own testimony before the IJ on his importation of 400

kilograms of cocaine. He also argues that the IJ and BIA failed to make an explicit

finding on the record that his removal was better for the United States than

allowing him to stay.




                                          2
              Case: 13-14149     Date Filed: 05/08/2014    Page: 3 of 5


                                          I.



      Under the Illegal Immigration Reform and Immigrant Responsibility Act of

1996 (“IIRIRA”), we lack jurisdiction to review a discretionary decision of the

Attorney General, including a decision to grant or deny a § 212(c) waiver

application. INA § 242(a)(2)(B)(ii), 8 U.S.C. § 1252(a)(2)(B)(ii); Arias v. U.S.

Att’y Gen., 482 F.3d 1281, 1283 (11th Cir. 2007). But the REAL ID Act of 2005

restored our jurisdiction to consider constitutional challenges and questions of law

arising out of the alien’s removal proceedings, regardless of the jurisdictional bars

imposed by § 242(a)(2)(B) or (C). See INA § 242(a)(2)(D), 8 U.S.C.

§ 1252(a)(2)(D); Arias, 482 F.3d at 1283-84.

      Because Sampedro-Blanco was convicted of conspiracy to commit a

drug-trafficking crime, and because he sought discretionary relief in the form of a

§ 212(c) waiver, we have jurisdiction only to address his arguments that raise

either constitutional challenges or questions of law. See INA § 242(a)(2)(B)(ii),

(D), 8 U.S.C. § 1252(a)(2)(B)(ii), (D). His argument that the IJ and BIA erred by

considering evidence outside of his record of conviction is a question of law; and,

therefore, we have jurisdiction to review it. See Arias, 482 F.3d at 1283-84.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). A


                                          3
              Case: 13-14149     Date Filed: 05/08/2014   Page: 4 of 5


motion to reconsider must specify the errors of law or fact in the BIA’s decision

and must be supported by pertinent authority. Id. at 1329 (citing 8 C.F.R.

§ 1003.2(b)(1)). We defer to the BIA’s interpretation of statutes if the

interpretation is reasonable. Al Najjar v. U.S. Att’y Gen., 257 F.3d 1262, 1284

(11th Cir. 2001).

      Before 1996, an alien who had accrued seven years of lawful permanent

residence in the United States could request that the Attorney General waive the

alien’s basis for excludability or deportation pursuant to former § 212(c).

Ferguson v. U.S. Att’y Gen., 563 F.3d 1254, 1260 & n.12 (11th Cir. 2009). In

1996, Congress repealed this relief under the INA, replacing it with a procedure

referred to as “cancellation of removal.” Id. at 1260 & n.13. In I.N.S. v. St. Cyr,

the Supreme Court concluded that, despite the repeal of the underlying statute,

§ 212(c) waivers “remain[ed] available for aliens . . . whose convictions were

obtained through plea agreements and who, notwithstanding those convictions,

would have been eligible for § 212(c) relief at the time of their plea under the law

then in effect.” 533 U.S. 289, 325-26, 121 S.Ct. 2271, 2293, 150 L.Ed.2d 347

(2001).

      Here, the BIA properly denied Sampedro-Blanco’s motion for

reconsideration, as Sampedro-Blanco did not cite relevant controlling authority

prohibiting the BIA from considering his testimony about the nature of his criminal


                                          4
                 Case: 13-14149     Date Filed: 05/08/2014   Page: 5 of 5


conduct in making a decision regarding his § 212(c) waiver. The evidence was

used to consider the seriousness of his prior criminal conduct: not a matter of guilt

or innocence of a specific offense.



                                            II.



          A petitioner is required to exhaust his administrative remedies before

bringing a petition for review. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d

1247, 1250 (11th Cir. 2006). Consequently, where a petitioner advances an

argument that he did not bring before the BIA, we have no jurisdiction to consider

it. Id.

          In this case, Sampedro-Blanco did not exhaust his argument that the IJ and

BIA were required to make an explicit finding that his removal would be in the

“best interest of this country.” Consequently, we lack jurisdiction to consider his

unexhausted argument; and we dismiss his petition as to this issue.

          Upon review of the entire record on appeal, and after consideration of the

parties’ appellate briefs, we deny in part and dismiss in part Sampedro-Blanco’s

petition.

          PETITION DENIED IN PART, DISMISSED IN PART.




                                             5